DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election of Group II in the reply filed on April 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Formatting
Applicant appears to have an empty line between lines 10 and 11 of claim 21.  Applicant should avoid having empty lines within claims.  

Claim Objection
Claim 21 is objected to because of the following informality: line 22 of claim 21 recites “having an a common-conduit outlet end”, and this is grammatically incorrect.  The inclusion of the word “an” appears to be a typographical mistake.  Appropriate correction is required.
Claim 21 is objected to because of the following grammatical informality: the phrase “between third-conduit inlet end and…” is missing an article (a definite article such as “the” or an indefinite article such as “a”) between the words “between” and “third-conduit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first conduit" in the last line of claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the phrase “the first conduit” in line 14.  However, it is not clear if this phrase “the first conduit” refers to the “first conduit” recited in the last line of claim 18 or to the “first conduit” recited in the third line of claim 21.  
Claim 21 recites “the third conduit” in line 17.  However, it is not clear if this phrase “the third conduit” refers to the “third-conduit” recited in the last two lines of claim 18 or to the “third conduit” recited in line 12 of claim 21.  
Claim 21 recites the limitation "the first valves" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Line 17 of claim 21 recites a “first valve” (singular), but does not recite plural first valves.  
Claim 21 recites the limitation "the first-body outlet ends of each first conduit" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Line 7 of claim 21 recites a “first-body outlet end” (singular) but does not recite plural first-body outlet ends.
Claim 21 recites “the third-conduit opening” in lines 17 and 18.  However, it is not clear if this “the third-conduit opening” refers to the “third-conduit opening” recited in the last two lines of claim 18 or to the “third-conduit opening” recited in line 16 of claim 21.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/006371 by Sarshar.
With regard to claim 18, Sarshar teaches a method of fluid transport in a pipe system, wherein the method comprises providing a flow of liquid (reads on liquid-containing fluid) and gas (reads on light fluid) through a liquid-rich line (item 5 in Figure 1) into a vessel-shaped gravitational separator (item 6 in Figure 1; reads on vessel-shaped body; pages 2-3).  Sarshar teaches using the gravitational separator to substantially separate the liquid and gas and accumulating a first volume of liquid in a lower part of the gravitational separator (pages 2-4).  Sarshar teaches using the gravitational separator to substantially separate the liquid and gas and accumulating a second volume of gas in an upper part of the gravitational separator (pages 2-4).  Sarshar teaches discharging the first volume of liquid from the gravitational separator through an opening and an outlet of a third conduit that comprises a pump (item 19 in Figure 1) such that that the first volume of liquid is discharged into a first conduit comprising pipeline 17 (in Figure 1; pages 3-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO2014/006371 by Sarshar.
With regard to claim 21, the teachings of Sarshar are discussed above in the anticipation rejection of claim 18.  The method of Sarshar comprises providing the gravitational separator (item 6 in Figure 1), which reads on applicant’s first conduit (pages 2-3).  The gravitational separator comprises the lower part of the gravitational separator in which the liquid accumulates, an upper first-body part disposed above the lower part, a first-body inlet end (the left end of the gravitational separator in Figure 1), a first-body outlet end (the right end of the gravitational separator in Figure 1), a first-body main inlet (through which liquid enters the gravitational separator from liquid-rich line 5 in Figure 1), a first-body upper outlet (through which gas enters line 9 in Figure 1), and a first-body lower outlet (though which liquid enters line 8 in Figure 1; pages 2-4).  A second conduit (comprising line 8 in Figure 1) is in fluid communication with the first-body lower outlet (pages 2-4).  A third conduit (comprising line 9 and comingler 16 in Figure 1) comprises a third-conduit inlet end, a third-conduit outlet end in fluid communication with the gravitational separator, a third-conduit opening in fluid communication with the second conduit such that liquid pumped through the line 8 can enter the comingler, and a first valve (item 10 in Figure 10) disposed in the third conduit between the third-conduit inlet end and the third-conduit opening (pages 2-4).  In the method of Sarshar, the first-body upper outlet is connected to the third-conduit inlet end and the first valve (item 10 in Figure 1).  Sarshar teaches having a controller control the opening and closing of the first valve (item 10 in Figure 1; pages 3-5).  
Sarshar does not teach that the controller is configured to open and close the first valve (item 10 in Figure 1) such that a volume of liquid enters a common conduit substantially simultaneously with volumes of liquid from at least another pipe system.  However, Sarshar teaches that the gravitational separator (item 6 in Figure 1) can successfully perform its separation function comprising multiple smaller-diameter separation assemblies instead of a single large-diameter assembly (page 3), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sarshar such that the gravitational separator is replaced with multiple, parallel, smaller-diameter gravitational separators.  The motivation for performing the modification was provided by Sarshar, who teaches that the gravitational separator can successfully perform its separation function comprising multiple smaller-diameter separation assemblies instead of a single large-diameter assembly.  In this modified method of Sarshar, the multiple, smaller-diameter assemblies are still able to handle the flow of liquid and gas, and therefore, the controller controls the opening and closing of the valves (including valve 10 and valve 11) such that a volume of liquid from a first gravitational separator (from the plurality of gravitational separators) enters common conduit 17 (in Figure 1) simultaneously with volumes of liquid from a second gravitational separator (from the plurality of gravitational separators) and the pipe 9 (see Figure 9; reads on at least another pipe system) of the second gravitational separator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman 
Patent Examiner, Art Unit 1714
August 27, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714